Notice of Allowance 
1.	This communication is in response to amendments filed on 09/21/2021. After thorough search, prosecution history, applicant’s remarks, and in view of prior arts of record, claims 1, 4-11, 14-29 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/21/2021 and 11/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

101 (Positive statement)
3.	Claim 11 is statutory because “the computer readable storage medium” exclude signal per se as disclosed in the specification paragraph [0166]. Therefore claims 11, 14-19 are statutory.

Reasons for Allowance
4.	 The following is an examiner’s statement of reasons for allowance: 
The prior art of record Tsirkin et al. (US 2016/0350018) teaches locking a memory allocated to guest in order to prevent copying the memory page by a hypervisor. The hypervisor allocate the memory page by swap out or copying the memory page, and the guest will be able to lock the memory page. 

The prior art of record do not teach or suggest “implementing, by a the secure interface control, the initialization instruction through assigning a portion of the donated storage as zone- specific storage and tagging the zone-specific storage with a unique-secure domain for secure control that prevents access by the untrusted entity and the one or more virtual machines; 
“assigning, by the secure interface control, secure guest-domain-specific storage and tagging the secure-guest-domain-specific storage as belonging to the secure interface control and qualified with an associated secure-guest-domain, wherein the secure-guest-domain provides secure access to one of the one or more virtual machines and prevents access from the untrusted entity” as presented in claims 1,11,20 and 21. 
-2-PATENT U.S. Patent Application No. 15/713,132 An updated search of a prior art produce no reference to teach or suggest the above claimed features. Attorney Docket No. 20170357Therefore, the above claim features with combination of other features in claims 1, 11, 20 and 21 are allowed over the prior art of record.
Dependent claims are allowed over the prior art of record by virtue of their dependency form the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2454